EXHIBIT 10.3

 

EXHIBIT A

 

NEITHER THIS WARRANT NOR THE SECURITIES ISSUABLE UPON EXERCISE HEREOF HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR
REGISTERED OR QUALIFIED UNDER THE PROVISIONS OF ANY APPLICABLE STATE SECURITIES
LAWS. NEITHER THIS WARRANT NOR THE SECURITIES ISSUABLE UPON EXERCISE HEREOF MAY
BE SOLD, OFFERED FOR SALE, PLEDGED, TRANSFERRED, OR ASSIGNED, NOR MAY THIS
WARRANT BE EXERCISED, EXCEPT IN A TRANSACTION WHICH IS EXEMPT UNDER THE
PROVISIONS OF THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT, AND IN THE CASE OF AN EXEMPTION, ONLY IF THE
COMPANY HAS RECEIVED AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE
COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.

 

PTEK HOLDINGS, INC.

 

WARRANT TO PURCHASE 250,000 SHARES

OF COMMON STOCK

 

THIS CERTIFIES THAT, for value received, AT&T CORP., a New York corporation, or
its registered assigns (“Holder”) is entitled, subject to the terms and
conditions of this Warrant, to subscribe for and purchase 250,000 shares (as
adjusted pursuant to Section 4 hereof, the “Shares”) of the fully paid and
nonassessable Common Stock, par value $.01 per share (“Common Stock”), of PTEK
HOLDINGS, INC., a Georgia corporation (the “Company”), at the price of $9.36 per
share (such price and such other price as shall result, from time to time, from
the adjustments specified in Section 4 hereof is herein referred to as the
“Warrant Price”), subject to the provisions and upon the terms and conditions
hereinafter set forth. As used herein, (a) the term “Date of Grant” shall mean
October 20, 2003, and (b) the term “Other Warrants” shall mean any warrant
issued upon transfer or partial exercise of or in lieu of this Warrant. The term
“Warrant” as used herein shall be deemed to include Other Warrants unless the
context clearly requires otherwise.

 

1. Term. The purchase right represented by this Warrant is exercisable, in whole
or in part, at any time and from time to time on or after the Date of Grant and
prior to the date that is seven (7) years after the Date of Grant.

 

2. Method of Exercise; Payment; Issuance of New Warrant. (a) Subject to
compliance with the terms and conditions of this Warrant and applicable
securities laws, the purchase right represented by this Warrant may be exercised
by Holder, in whole or in part and from time to time, at the election of Holder,
by the surrender of this Warrant (with the notice of exercise substantially in
the form attached hereto as Exhibit A duly completed and executed) at the
principal office of the Company and by the payment to the Company, by certified
or bank check, or by wire transfer to an account designated by the Company of an
amount equal to the then applicable Warrant Price multiplied by the number of
Shares then being purchased. The person or persons in whose name(s) any
certificate(s) representing the Shares shall be issuable upon exercise of this
Warrant shall be deemed to have become the holder(s) of record of, and



--------------------------------------------------------------------------------

shall be treated for all purposes as the record holder(s) of, the shares
represented thereby (and such shares shall be deemed to have been issued)
immediately prior to the close of business on the date or dates upon which this
Warrant is exercised. In the event of any exercise of the rights represented by
this Warrant, certificates for the shares of stock so purchased shall be
delivered to the holder hereof as soon as possible and in any event within
thirty (30) days after such exercise and, unless this Warrant has been fully
exercised or expired, a new Warrant representing the portion of the Shares, if
any, with respect to which this Warrant shall not then have been exercised shall
also be issued to the holder hereof as soon as possible and in any event within
such thirty-day period; provided, however, if requested by Holder, the Company
shall cause its transfer agent to deliver the certificate representing Shares
issued upon exercise of this Warrant to a broker or other person (as directed by
the holder exercising this Warrant) within the time period required to settle
any trade made by Holder after exercise of this Warrant.

 

(b)    At such times as the Warrant Price exceeds the Fair Market Value (as
herein defined) of a share of the Company’s Common Stock, as determined pursuant
to subparagraph (c) hereof, Holder may, at its option, in lieu of tendering
funds as provided in subparagraph (a) above, exercise this Warrant by
submitting, during normal business hours, a duly executed notice of exercise
marked to reflect “Net Issue Exercise,” and specifying the number of Shares as
to which the Warrant is then being exercised. Upon a Net Issue Exercise, Holder
shall be entitled to receive, in lieu of the number of Shares as to which the
Warrant is then being exercised, that number of Shares as shall equal the value
of this Warrant (or the portion thereof being exercised by net issue exercise),
computed by the Company as of the date of surrender of this Warrant to the
Company using the following formula:

 

X  =

  Y x (A-B)        

A

 

   

Where X  =

  the number of Shares to be issued to Holder;

Y  =

  the number of Shares with respect to which the net issue exercise is being
made (at the date of such calculation).

A  =

  the Fair Market Value of one share of the Company’s Common Stock (as of the
date of such calculation);

B  =

  the Warrant Price (as adjusted to the date of such calculation).

 

(c)    The “Fair Market Value” of a share of Common Stock as of a particular
date (the “Determination Date” shall mean:

 

(i)     if the Common Stock is then traded on a securities exchange, the average
of the Daily Selling Price (as herein defined) of the Common Stock on the
principal securities exchange on which the Common Stock shall then be traded for
each of the ten trading days immediately prior to the Determination Date;

 

(ii)     if the Common Stock is not then traded on a securities exchange but is
then traded in the Nasdaq Stock Market or other over-the-counter system, the
average of the Daily Selling Price for the Common Stock for each of the ten
trading days immediately prior to the Determination Date; or

 

2



--------------------------------------------------------------------------------

(iii)     if there shall then be no public market for the Common Stock, the fair
market value of a share of Common Stock as determined in good faith by the
Company.

 

The “Daily Selling Price” of a share of Common Stock, on any day, shall be the
average of the high and low sale prices on such day or, if there shall be no
sales on such day, the average of the closing bid and ask prices for such day.

 

3. Stock Fully Paid; Reservation of Shares. All Shares that may be issued upon
the exercise of the rights represented by this Warrant will, upon issuance
pursuant to the terms and conditions herein, be fully paid and nonassessable,
and free from all preemptive rights and taxes, liens and charges with respect to
the issue thereof. During the period within which the rights represented by this
Warrant may be exercised, the Company will at all times have authorized, and
reserved for the purpose of the issue upon exercise of the purchase rights
evidenced by this Warrant, a sufficient number of shares of its Common Stock to
provide for the exercise of the rights represented by this Warrant.

 

4. Adjustment of Warrant Price and Number of Shares. The number and kind of
securities purchasable upon the exercise of this Warrant and the Warrant Price
shall be subject to adjustment from time to time upon the occurrence of certain
events, as follows:

 

(a) Reclassification or Merger. In case of any reclassification or change of
securities of the class issuable upon exercise of this Warrant (other than a
change in par value, or from par value to no par value, or from no par value to
par value, or as a result of a subdivision or combination), or in case of any
merger of the Company with or into another corporation (other than a merger with
another corporation in which the Company is the acquiring and the surviving
corporation and which does not result in any reclassification or change of
outstanding securities issuable upon exercise of this Warrant), or in case of
any sale of all or substantially all of the assets of the Company, the Company,
or such successor or purchasing corporation, as the case may be, shall duly
execute and deliver to the holder of this Warrant a new Warrant (in form and
substance satisfactory to the holder of this Warrant), or the Company shall make
appropriate provision without the issuance of a new Warrant, so that the holder
of this Warrant shall have the right to receive upon exercise of this Warrant,
at a total purchase price not to exceed that payable upon the exercise of the
unexercised portion of this Warrant, and in lieu of the shares of Common Stock
theretofore issuable upon exercise of this Warrant, the kind and amount of
shares of stock, other securities, money and property receivable upon such
reclassification, change, merger or sale by a holder of the number of shares of
Common Stock then purchasable under this Warrant. Any new Warrant shall provide
for adjustments that shall be as nearly equivalent as may be practicable to the
adjustments provided for in this Section 4. The provisions of this Section 4(a)
shall similarly apply to successive reclassifications, changes, mergers and
sales.

 

(b) Subdivision or Combination of Shares. If the Company at any time while this
Warrant remains outstanding and unexpired shall subdivide or combine its
outstanding shares of Common Stock, the Warrant Price shall be proportionately
decreased and the number of Shares issuable hereunder shall be proportionately
increased in the case of a subdivision and the Warrant Price shall be
proportionately increased and the number of Shares issuable hereunder shall be
proportionately decreased in the case of a combination.

 

3



--------------------------------------------------------------------------------

(c) Stock Dividends and Other Distributions. If the Company at any time while
this Warrant is outstanding and unexpired shall (i) pay a dividend with respect
to its Common Stock payable in Common Stock, then the Warrant Price shall be
adjusted, from and after the date of determination of shareholders entitled to
receive such dividend or distribution, to that price determined by multiplying
the Warrant Price in effect immediately prior to such date of determination by a
fraction (A) the numerator of which shall be the total number of shares of
Common Stock outstanding immediately prior to such dividend or distribution, and
(B) the denominator of which shall be the total number of shares of Common Stock
outstanding immediately after such dividend or distribution; or (ii) make any
other distribution with respect to Common Stock (except any distribution
specifically provided for in Sections 4(a) and 4(b) and other than ordinary cash
dividends declared by the board of directors pursuant to a regular dividend
program adopted by the board of directors), then, in each such case, provision
shall be made by the Company such that the holder of this Warrant shall receive
upon exercise of this Warrant a proportionate share of any such dividend or
distribution as though it were the holder of the Shares as of the record date
fixed for the determination of the shareholders of the Company entitled to
receive such dividend or distribution.

 

(d) Adjustment of Number of Shares. Upon each adjustment in the Warrant Price,
the number of Shares purchasable hereunder shall be adjusted, to the nearest
whole share, to the product obtained by multiplying the number of Shares
purchasable immediately prior to such adjustment in the Warrant Price by a
fraction, the numerator of which shall be the Warrant Price immediately prior to
such adjustment and the denominator of which shall be the Warrant Price
immediately thereafter.

 

5. Notice of Adjustments. Whenever the Warrant Price or the number of Shares
purchasable hereunder shall be adjusted pursuant to Section 4 hereof, the
Company shall make a certificate signed by its chief financial officer or
controller setting forth, in reasonable detail, the event requiring the
adjustment, the amount of the adjustment, the method by which such adjustment
was calculated, and the Warrant Price and the number of Shares purchasable
hereunder after giving effect to such adjustment, and shall cause copies of such
certificate to be mailed (without regard to Section 13 hereof, by first class
mail, postage prepaid) to Holder.

 

6. Fractional Shares. No fractional shares of Common Stock will be issued in
connection with any exercise hereunder, but in lieu of such fractional shares
the Company shall make a cash payment therefor based on the Fair Market Value of
the Common Stock on the date of exercise.

 

7. Rights as Shareholders; Information. No holder of this Warrant, as such,
shall be entitled to vote or receive dividends or be deemed the holder of Common
Stock which may at any time be issuable upon the exercise hereof for any
purpose, nor shall anything contained herein be construed to confer upon the
holder of this Warrant, as such, any of the rights of a shareholder of the
Company or any right to vote for the election of directors or upon any matter
submitted to shareholders at any meeting thereof, or to receive notice of
meetings, or to receive dividends or subscription rights or otherwise until this
Warrant shall have been exercised and the Shares purchasable upon the exercise
hereof shall have become deliverable, as provided herein.

 

4



--------------------------------------------------------------------------------

8. Transfer and Exchange. The Company will maintain a register containing the
names and addresses of Holder or Holders of this Warrant. Any registered Holder
may change such registered holder’s address as shown on the warrant register by
written notice to the Company requesting such change. Any notice or written
communication required or permitted to be given to Holder may be delivered or
given by mail to Holder as shown on the warrant register and at the address
shown on the warrant register. Until any transfer of this Warrant is made in the
warrant register, the Company may treat the registered Holder of this Warrant as
the absolute owner hereof for all purposes; provided, however, that if and when
this Warrant is properly assigned in blank, the Company may (but shall not be
required to) treat the bearer hereof as the absolute owner hereof for all
purposes, notwithstanding any notice to the contrary. This Warrant may not be
transferred or assigned without compliance with all applicable federal and state
securities laws by the transferor and the transferee (including the delivery of
investment representation letters and legal opinions satisfactory to the
Company). Subject to the provisions of this Warrant with respect to compliance
with the Securities Act of 1933, as amended (the “Act”), this Warrant and all
rights hereunder may be transferred by Holder, in whole but not in part, on the
books of the Company maintained for such purpose at the principal office of the
Company, upon surrender of this Warrant with a properly executed assignment in
the form of Exhibit B hereto (the “Assignment Form”) and upon payment of any
necessary transfer tax or other governmental charge imposed upon such transfer.

 

9. Compliance with Securities Laws. Holder, by acceptance hereof, agrees that,
absent an effective registration statement filed with the Securities and
Exchange Commission (the “SEC”) under the Act, covering the disposition or sale
of this Warrant or the Shares issued or issuable upon exercise hereof, as the
case may be, and registration or qualification under applicable state securities
laws, such Holder will not sell, transfer, pledge, or hypothecate any or all
such Warrants or Shares, as the case may be, unless either (A) the Company has
received an opinion of counsel, in form and substance reasonably satisfactory to
the Company, to the effect that such registration is not required in connection
with such disposition, or (B) the sale of such securities is made pursuant to
SEC Rule 144. By acceptance of this Warrant, Holder hereby represents, warrants
and covenants that any shares of stock purchased upon exercise of this Warrant
shall be acquired for investment only and not with a view to, or for sale in
connection with, any distribution thereof; that Holder has had such opportunity
as such Holder has deemed adequate to obtain from representatives of the Company
such information as is necessary to permit Holder to evaluate the merits and
risks of its investment in the Company; that Holder is able to bear the economic
risk of holding such shares as may be acquired pursuant to the exercise of this
Warrant for an indefinite period; that Holder understands that the shares of
stock acquired pursuant to the exercise of this Warrant will not be registered
under the Act (unless otherwise required pursuant to exercise by Holder of the
registration rights, if any, previously granted to the registered Holder) and
will be “restricted securities” within the meaning of Rule 144 under the Act and
that the exemption from registration under Rule 144 will not be available until
the applicable holding period has been satisfied and unless a public market then
exists for the stock, adequate information concerning the Company is then
available to the public, and other terms and conditions of Rule 144 are complied
with; and that all stock certificates representing shares of stock issued to
Holder upon exercise of this Warrant may have affixed thereto a legend
substantially in the following form:

 

5



--------------------------------------------------------------------------------

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A
VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO SUCH SALE
OR DISTRIBUTION MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT
RELATED THERETO OR AN OPINION OF COUNSEL IN A FORM SATISFACTORY TO THE COMPANY
THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933.

 

10. Registration Rights.

 

(a) Piggy-Back Rights. If at any time Registrable Shares (as defined below) are
outstanding, the Company proposes to file a registration statement under the Act
with respect to an offering of shares of Common Stock by the Company solely for
cash (other than a registration statement (i) on Form S-8 or any successor form
or in connection with any employee or director welfare, benefit or compensation
plan, (ii) on Form S-4 or any successor form or in connection with an exchange
offer, (iii) in connection with a rights offering or a dividend reinvestment and
share purchase plan offered exclusively to existing holders of Common Stock,
(iv) in connection with an offering solely to employees of the Company or its
affiliates, or (v) relating to a transaction pursuant to Rule 145 of the
Securities Act), and such registration statement permits the inclusion of the
Registrable Shares (a “Piggyback Registration”), the Company will give Holder
written notice thereof promptly and, subject to Section 10(b), shall include in
such registration all the Registrable Shares requested to be included therein
pursuant to the written request of Holder received within ten (10) days after
delivery of the Company’s notice. As used herein, the term “Registrable Shares”
shall mean any Shares issued upon the exercise of this Warrant, excluding (i)
any Shares for which a registration statement relating to the sale thereof shall
have become effective under the Act, (ii) any Shares that may be sold pursuant
to Rule 144 under the Act, or (iii) any Shares eligible for sale pursuant to
Rule 144(k) under the Act.

 

(b) Underwritten Offerings. If the Piggyback Registration relates to an
underwritten public offering, the Company shall so advise Holder as a part of
the written notice given pursuant to Section 10(a). In such event, the right of
Holder to participate in such registration shall be conditioned upon Holder’s
participation in such underwriting in accordance with the terms and conditions
thereof. Should Holder propose to distribute its Registrable Shares through such
underwriting, it shall (together with the Company) enter into an underwriting
agreement in customary form with the representative of the underwriter or
underwriters selected by the Company. If such proposed Piggyback Registration is
an underwritten offering and the managing underwriter for such offering advises
the Company that the securities requested to be included therein exceeds the
amount of securities that can be sold in such offering, any (i) securities to be
sold by the Company in such offering, and (ii) any other securities of the
Company being sold by persons having contractual priority over Holder, shall
have priority over Holder’s Registrable Shares, and the number of shares to be
included by Holder in such registration shall be reduced pro rata on the basis
of the percentage of the outstanding Registrable Shares held by Holder and all
other holders of Common Stock exercising equivalent registration rights. Nothing
herein shall preclude the Company from being able to grant registration rights
with contractual priority over Holder’s registration rights described herein.

 

6



--------------------------------------------------------------------------------

(c) Demand Registration Rights. At any time during which there shall be
Registrable Shares outstanding and the Company shall be eligible to register
such Registrable Shares for resale by Holder on Form S-3 (or a successor
“short-form” registration statement form), Holder shall be entitled to request,
on one occasion, that the Company so register all of the Registrable Shares then
held by or issuable to Holder for resale, whereupon the Company shall, as
expeditiously as practicable, file with the SEC under the Act a registration
statement on Form S-3 (or such successor form) concerning all such Registrable
Shares and use its reasonable efforts to cause the registration statement to be
declared effective. Notwithstanding the foregoing, the Company shall not be
required to effect a demand registration under the Act pursuant to this Section
10(c) (or to continue to seek to effect such a registration, if it shall have
already commenced its efforts to effect such registration) if (i) the Company
receives a request for registration under this Section 10(c) less than 120 days
preceding the anticipated effective date of a proposed underwritten public
offering of securities of the Company; (ii) within 180 days prior to any such
request for registration, a registration of securities of the Company has been
effected in which Holder had the right to participate pursuant to Section 10(b)
hereof; or (iii) the Board of Directors of the Company reasonably determines in
good faith that effecting such a demand registration at such time would have a
material adverse effect upon a proposed sale of all (or substantially all) of
the assets of the Company, or a merger, share exchange, reorganization,
recapitalization, or any other form of business combination or transaction
affecting the capital structure or equity ownership of the Company, or would
otherwise be seriously detrimental to the Company because the Company was then
in the process of raising capital in the public or private markets; provided,
however, that the Company may not fail to pursue a demand registration pursuant
to this Section 10(c) for more 180 days in the aggregate (and shall resume its
efforts, in any event, at such time as such transaction is consummated or no
longer proposed, or the condition otherwise causing such delay shall no longer
exist). The Company shall promptly notify Holder in writing of any decision not
to effect or seek to effect any such request for registration pursuant to this
Section 10(c), which notice shall set forth in reasonable detail the reason for
such decision (provided that the Company shall not be required to disclose to
Holder material non-public information concerning the Company or its plans or
activities) and shall include an undertaking by the Company promptly to notify
Holder as soon as a demand registration may be effected.

 

(d) Registration Procedures.

 

(i) In the case of each registration effected by the Company pursuant to Section
10(a) or Section 10(c) hereof, the Company will keep Holder advised as to the
initiation of such registration and as to the completion thereof. The Company
will use its reasonable efforts to: (A) cause such registration to be declared
effective by the SEC, (B) prepare and file with the SEC such amendments and
supplements to such registration statement and the prospectus used in connection
with such registration statement (including post-effective amendments) as may be
necessary to comply with the provisions of the Act with respect to the
disposition of all securities covered by such registration statement in
accordance with the plan of distribution set forth therein; provided, however,
that the Company shall not be required to maintain the effectiveness of any
registration statement filed pursuant to Section 10(c) hereunder for a period
exceeding six months in duration, (C) obtain appropriate qualifications of the
securities covered by such registration under state securities or “blue sky”
laws in such jurisdictions as may be reasonably requested by Holder; provided,
however, that the Company shall not be obligated to qualify as a

 

7



--------------------------------------------------------------------------------

foreign corporation to do business under the laws of any state in which it is
not then qualified or to file any general consent to service of process in any
jurisdiction in which it is not otherwise subject to service in order to obtain
any such qualification, (D) furnish such number of prospectuses and other
documents incident thereto, including any amendment of or supplement to the
prospectus, as Holder from time to time may reasonably request, and (E) notify
Holder, at any time when a prospectus relating thereto is required to be
delivered under the Act, of the happening of any event as a result of which the
prospectus included in such registration statement, as then in effect, includes
an untrue statement of a material fact or omits to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading or incomplete in the light of the circumstances then existing, and at
the request of any such holder, prepare and furnish to such holder a reasonable
number of copies of a supplement to or an amendment of such prospectus as may be
necessary so that, as thereafter delivered to the purchasers of such shares,
such prospectus shall not include an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading or incomplete in the light of the
circumstances then existing. Notwithstanding the foregoing, the Company shall be
entitled to withdraw or abandon any Piggyback Registration in which the Holder
shall have requested to include any of the Registrable Shares at the Company’s
sole discretion and at any time upon notice to the Holder.

 

(ii) In connection with any registration statement pursuant to which Registrable
Shares shall be registered, Holder hereby agrees: (A) to cooperate with the
Company and to furnish to the Company all such information in connection with
the preparation of such registration statement and any filings with any state
securities commissions as the Company may reasonably request, (B) to the extent
required by the Act, to deliver or cause delivery of the prospectus contained in
such registration statement to any purchaser of the shares covered by such
registration statement from Holder, and (C) to notify the Company of any sale of
Registrable Shares by such Holder. Notwithstanding anything in this Agreement to
the contrary, if, after any registration statement to which the rights hereunder
apply becomes effective (and prior to completion of all sales thereunder), the
Board of Directors of the Company determines in good faith that the compliance
with its disclosure obligations thereunder or the failure of the Company to
suspend sales of stock under the registration statement in order to amend or
supplement the registration statement would have a material adverse effect on
the Company, the Company shall so notify each Holder participating in such
registration and each Holder shall suspend any further sales under such
registration statement until the Company advises the Holder that the
registration statement has been amended or supplemented as required or that
conditions no longer exist which would warrant such suspension, provided that
the Company may impose any such suspension(s) for no more than 45 days on each
occasion and for no more than 45 days, in the aggregate, in any 90 day period.

 

(iii) The Company shall bear all expenses incurred by it in connection with the
registration of the Registrable Shares pursuant to this Warrant. Such expenses
shall include, without limitation, all printing, legal and accounting expenses
incurred by the Company and all registration and filing fees imposed by the SEC,
any state securities commission or the Nasdaq National Market or, if the Common
Stock is not then listed on the Nasdaq National Market, the principal national
securities exchange or national market system on which the Common Stock is then
traded or quoted. Holder shall be responsible for any brokerage or underwriting
commissions and taxes of any kind (including, without limitation, transfer
taxes) with respect to

 

8



--------------------------------------------------------------------------------

any disposition, sale or transfer of Holder’s Registrable Shares and for any
legal, accounting and other expenses incurred by Holder in connection with any
registration statement.

 

11. Representations and Warranties. The Company represents and warrants to
Holder as follows:

 

(a) This Warrant has been duly authorized and executed by the Company and is a
valid and binding obligation of the Company enforceable in accordance with its
terms, subject to laws of general application relating to bankruptcy, insolvency
and the relief of debtors and the rules of law or principles at equity governing
specific performance, injunctive relief and other equitable remedies.

 

(b) The Shares have been duly authorized and reserved for issuance by the
Company and, when issued in accordance with the terms hereof, will be validly
issued, fully paid and nonassessable and free from preemptive rights.

 

(c) The execution and delivery of this Warrant are not, and the issuance of the
Shares upon exercise of this Warrant in accordance with the terms hereof will
not be, inconsistent with the Company’s Articles of Incorporation or by-laws, do
not and will not contravene any law, governmental rule or regulation, judgment
or order applicable to the Company, and do not and will not conflict with or
contravene any provision of, or constitute a default under, any indenture,
mortgage, contract or other instrument of which the Company is a party or by
which it is bound or require the consent or approval of, the giving of notice
to, the registration or filing with or the taking of any action in respect of or
by, any Federal, state or local government authority or agency or other person,
except for the filing of notices pursuant to federal and state securities laws,
which filings will be effected by the time required thereby.

 

(d) There are no actions, suits, audits, investigations or proceedings pending
or, to the knowledge of the Company, threatened against the Company in any court
or before any governmental commission, board or authority which, if adversely
determined, could have a material adverse effect on the ability of the Company
to perform its obligations under this Warrant.

 

12. Modification and Waiver. This Warrant and any provision hereof may be
changed, waived, discharged or terminated only by an instrument in writing
signed by the party against which enforcement of the same is sought.

 

13. Notices. Any notice, request, communication or other document required or
permitted to be given or delivered to the holder hereof or the Company shall be
delivered, or shall be sent by certified or registered mail, postage prepaid, to
each such holder at its address as shown on the books of the Company or to the
Company at the address indicated therefor on the signature page of this Warrant.

 

14. Binding Effect on Successors. This Warrant shall be binding upon any
corporation succeeding the Company by merger, consolidation or acquisition of
all or substantially all of the Company’s assets, and all of the obligations of
the Company relating to the Shares issuable upon the exercise or conversion of
this Warrant shall survive the exercise, conversion and termination

 

9



--------------------------------------------------------------------------------

of this Warrant and all of the covenants and agreements of the Company shall
inure to the benefit of the successors and assigns of the holder hereof.

 

15. Lost Warrants or Stock Certificates. The Company covenants to the holder
hereof that, upon receipt of evidence reasonably satisfactory to the Company of
the loss, theft, destruction or mutilation of this Warrant or any stock
certificate and, in the case of any such loss, theft or destruction, upon
receipt of an indemnity reasonably satisfactory to the Company, or in the case
of any such mutilation upon surrender and cancellation of such Warrant or stock
certificate, the Company will make and deliver a new Warrant or stock
certificate, of like tenor, in lieu of the lost, stolen, destroyed or mutilated
Warrant or stock certificate.

 

16. Descriptive Headings. The descriptive headings of the various Sections of
this Warrant are inserted for convenience only and do not constitute a part of
this Warrant. The language in this Warrant shall be construed as to its fair
meaning without regard to which party drafted this Warrant.

 

17. Governing Law. This Warrant shall be construed and enforced in accordance
with, and the rights of the parties shall be governed by, the laws of the State
of Georgia.

 

18. Survival of Representations, Warranties and Agreements. All representations
and warranties of the Company and the holder hereof contained herein shall
survive the Date of Grant, the exercise or conversion of this Warrant (or any
part hereof) or the termination or expiration of rights hereunder. All
agreements of the Company and the holder hereof contained herein shall survive
indefinitely until, by their respective terms, they are no longer operative.

 

19. Remedies. In case any one or more of the covenants and agreements contained
in this Warrant shall have been breached, the holders hereof (in the case of a
breach by the Company), or the Company (in the case of a breach by a holder),
may proceed to protect and enforce their or its rights either by suit in equity
and/or by action at law, including, but not limited to, an action for damages as
a result of any such breach and/or an action for specific performance of any
such covenant or agreement contained in this Warrant.

 

20. Severability. The invalidity or unenforceability of any provision of this
Warrant in any jurisdiction shall not affect the validity or enforceability of
such provision in any other jurisdiction, or affect any other provision of this
Warrant, which shall remain in full force and effect.

 

21. Entire Agreement; Modification. This Warrant constitutes the entire
agreement between the parties pertaining to the subject matter contained in it
and supersedes all prior and contemporaneous agreements, representations, and
undertakings of the parties, whether oral or written, with respect to such
subject matter.

 

10



--------------------------------------------------------------------------------

The Company has caused this Warrant to be duly executed and delivered as of the
Date of Grant specified above.

 

 

PTEK HOLDINGS, INC.

 

By:  

/s/ Jeffrey A. Allred

 

--------------------------------------------------------------------------------

   

Title:       President

Address: 3399 Peachtree Rd. NE

                Atlanta, Georgia 30326



--------------------------------------------------------------------------------

EXHIBIT A

 

NOTICE OF EXERCISE

 

To: Ptek Holdings, Inc. (the “Company”)

 

1. The undersigned hereby elects to purchase             shares of Common Stock
of the Company pursuant to the terms of the attached Warrant, and tenders
herewith payment of the purchase price of such shares in full.

 

2. Please issue a certificate or certificates representing              shares
in the name of the undersigned or in such other name or names as are specified
below:

 

--------------------------------------------------------------------------------

(Name)

 

 

--------------------------------------------------------------------------------

 

 

 

--------------------------------------------------------------------------------

(Address)

 

3. The undersigned represents that (i) it is an “accredited investor” as defined
in Rule 501 under Regulation D promulgated under the Securities Act of 1933, as
amended, and (ii) the aforesaid shares are being acquired for the account of the
undersigned for investment and not with a view to, or for resale in connection
with, the distribution thereof and that the undersigned has no present intention
of distributing or reselling such shares, except as in compliance with
applicable securities laws.

 

 

 

--------------------------------------------------------------------------------

(Signature)

 

 

 

--------------------------------------------------------------------------------

(Date)



--------------------------------------------------------------------------------

EXHIBIT B

 

ASSIGNMENT FORM

 

FOR VALUE RECEIVED, the undersigned registered owner of the attached Warrant
hereby sells, assigns and transfers unto the Assignee named below all of the
rights of the undersigned under the attached Warrant with respect to the number
of shares of Common Stock of PTEK Holdings, Inc. (the “Company”) covered thereby
set forth below:

 

Name of Assignee

--------------------------------------------------------------------------------

 

Address/Facsimile Number

--------------------------------------------------------------------------------

 

No. of Shares

--------------------------------------------------------------------------------

                             

 

and does hereby irrevocable constitute and appoint                             
Attorney to make such transfer on the books of PTEK Holdings, Inc., maintained
for the purpose, with full power of substitution in the premises.

 

The undersigned also represents that, by assignment thereof, the Assignee
acknowledges that the attached Warrant and the shares of stock to be issued upon
exercise thereof are being acquired for investment and that the Assignee will
not offer, sell, or otherwise dispose of the attached Warrant or any shares of
stock to be issued on exercise thereof, except under circumstances that will not
result in a violation of the Securities Act of 1933, as amended, or any state
securities laws. Further, the Assignee has acknowledged that upon exercise of
the attached Warrant, the Assignee shall, if requested by the Company, confirm
in writing, in form satisfactory to the Company, that the shares of stock so
purchase are being acquired for investment and not with a view toward
distribution or resale.

 

Dated: _________________________________________

  Signature: _____________________________________      

Dated: _________________________________________

  Witness: ______________________________________